Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/09/2022. Applicant argued that the examination of both Groups I and II and both Species 1 and 2 would not be a serious burden. The examiner disagrees with this position and states that it would be at least a prosecution burden requiring further rejections.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, “said pads (plural)” lacks antecedent basis.
Claim 18, it is unclear as to what is contained the “kit”. Claim 17 already claims “instructional indicia”. How does “arranged as a kit” further limit claim 18?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Silicone calf pads leg makers for skinny boy girs” here after “Silicone”. Evidendence by Lipah (DE 203 14 270) and Bellissimo et al (2019/0059454).
Silicone teaches a calf muscle enhancement pad comprising:
a pad with a body having, a concave (interior, see included figures below) first-side including an adhesive layer for removably securing said pad to a calf portion of a leg of a user-wearer. Note that Silicone teaches “easy to stick on” which is interpreted as having an adhesive layer. Under obviousness, it would have been obvious to one having ordinary skill in the art to have used/applied an adhesive layer to the interior of the body to secure/stick on to the leg of the wearer.
Said pad having a second-side (convex exterior) opposing said first-side and having a calf-muscle-like extension comprising a profile of a sculpted calf muscle for enhancing a natural appearance of said calf portion of said leg of said user-wearer during wear.

    PNG
    media_image1.png
    998
    1329
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    978
    1320
    media_image2.png
    Greyscale


Claim 2, said pad further includes a removable cover for concealing said adhesive layer before use. See the first figure above.
Claim 3, under obviousness only, it is unclear if the said removable cover comprises a sheet of wax paper, however, it would have been obvious to have tried with a reasonable expectation of success. See MPEP 2143.
Claim 4, under obviousness only, it would have been obvious to one having ordinary skill in the art to have included instructional indicia on the removable cover (limited areas for placement with a reasonable expectation of success) such that the wearer would know which side is up/down and/or to teach how to attach and/or remove the pad. 
Claim 5, under obviousness, it is unclear if Silicone teaches a foam. The examiner provides Lipah al as evidence that a foam is well known as a pad material. It would have been obvious to one to have used a silicone foam for the pad material of Silicone to reduce weight or to have used any foam material evidenced by Lipah with a reasonable expectation of success.
Claim 6, said pad comprises a length of approximately 8 inches and a width of approximately 5 inches as shown.  
Claim 7, said pad comprises a minimum depth of approximately 0.25 inch and a maximum depth of approximately 3 inches as shown.  
Claim 8, said pad is flexible and is configured to contour to said calf portion of said leg of said user-wearer during wear.  
Claim 9, under obviousness, it would have been obvious to one having ordinary skill in the art to have tried said adhesive layer comprising a pressure-sensitive adhesive with a reasonable expectation of success and to bond dissimilar materials of the pad and the removable cover (claim 2).
Claim 10, wherein said pad comprises an ergonomic curvature at a bottom-end; see the included figures above.  
Claim 11, wherein said pad comprises a semi- circular columnar profile matching the calf profile.  
Claims 12-13, under obviousness, it would have been obvious to have included, worn pants, over the pad. The examiner further provides Lipah as evidence that it would also been obvious to have included socking to hold the pad in its desired position. See par. 001 of Lipah.
Claims 14-15, under obviousness, it would have been obvious to one having ordinary skill in the art to have included pockets configured to receive and host one of said pads such that the pad(s) are consistently placed and can be removed. The examiner evidences Bellissimo et al as evidence that a pockets for removing a pad is well known.
Claim 17, all limitations have been addressed in the claims above.
Claim 18, it would have been obvious to one having ordinary skill in the art to have added a set of instruction such that the wearer could learn to place the pad on their leg and/or remove it and/or indicate any safety warning such as allergies to silicone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774